Citation Nr: 1545863	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) symptoms.

2.  Entitlement to a disability rating in excess of 10 percent from February 9, 2004 for anxiety disorder, not otherwise specified, with PTSD symptoms.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that rating decision, a 70 percent rating for the Veteran's anxiety disorder, not otherwise specified, with PTSD symptoms, was made effective March 27, 2009.  The Veteran disagreed with the effective date of that rating.  

In April 2014, the Board granted in part and remanded in part the Veteran's claim, awarding a 30 percent rating for anxiety disorder, not otherwise specified, with PTSD symptoms from September 21, 2001 to February 9, 2004, and remanding the issue of a rating in excess of 10 percent from February 10, 2004 for the condition in order to obtain outstanding records.  In February 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the April 2014 decision as to the issue of entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with PTSD symptoms.  Sadly, the Veteran passed away in March 2015 while the issue of entitlement to a disability rating in excess of 10 percent from February 10, 2004 for anxiety disorder, not otherwise specified, with PTSD symptoms was in remand status and after the Court Order vacating the April 2014 decision regarding entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with PTSD symptoms.  Therefore, the Board dismissed the Veteran's claim as to both issues in an April 2015 decision. 

The Veteran's spouse, the Appellant in this case, then filed a claim seeking to be substituted for her husband for the purpose of processing his claim to completion.  In so doing, she did not appoint any representative to assist her with her claim.  The RO issued a letter in May 2015 indicating that the Appellant was eligible for substitution.  

In July 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran and the Appellant appeared at a Travel Board hearing with the undersigned in November 2012.  The Appellant appeared at a videoconference hearing with the undersigned in September 2015.  Transcripts of both hearings are of record.  

The issues of entitlement to service connection for cirrhosis (due to Hepatitis C) as well as bladder cancer and diabetes mellitus (due to exposure to herbicides) have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDING OF FACT

The Veteran's anxiety disorder, not otherwise specified, with PTSD symptoms, has been productive of occupational and social impairment with deficiencies in most areas since August 11, 2003.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for anxiety disorder, not otherwise specified, with PTSD symptoms have been met effective August 11, 2003.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  

Diagnostic Code 9411 provides that a 10 percent rating is given when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Veteran is currently assigned a 30 percent rating from September 21, 2001 to February 9, 2004, a 10 percent rating from February 9, 2004 to August 4, 2008, and a 70 percent rating thereafter for his anxiety disorder, not otherwise specified, with PTSD symptoms.  The Appellant contends both that the effective date for the 70 percent rating should be earlier and that a higher rating is warranted for the period from February 9, 2004 to August 4, 2008.

Evidence

At the time he submitted his September 2001 claim, the Veteran stated that he had not received any VA or private treatment for a psychiatric disorder.  The Veteran's VA treatment records indicate that he first was seen for his psychiatric symptoms in April 2002 at the Manchester VA Medical Center emergency room, stating that he had increasing memories of Vietnam and that he was seeking service connection for PTSD.  At a June 2002 PTSD evaluation, the Veteran stated that since returning from Vietnam, he had bouts of regular rage, problems maintaining relationships, and difficulty working with others.  He said that since the September 11 attacks, he "didn't want to leave the house" and had difficulty sleeping and nightmares.  The Veteran was noted to have poor concentration, poor sleep, and chronic rage, with no evidence of suicidal or homicidal ideation, no evidence of thought disorder, mild depression, and fair insight and judgment.  He was found to meet all the criteria for a diagnosis of mild PTSD and assigned a GAF score of 55.

In August 2002, the Veteran was evaluated by a social worker.  He reported having automatic anger caused by overreacting and intolerance of others.  He stated that he felt "uncontrollable" after returning from Vietnam  He was noted to be casually dressed, somewhat unkempt, and somewhat anxious, with normal voice, flat and serious affect, normal thought, no psychosis, average concentration, and poor memory.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  In an October 2002 clinical team note, the Veteran reported feeling uncomfortable over the conflict in Iraq and that it was causing him to relive the discomfort and conflict he experienced after returning from Vietnam.  The Veteran was assigned a GAF score of 55.  In a November 2002 clinical team note, the Veteran reported that he can "fly off the handle."  He discussed having difficulty working with others and was assigned a GAF score of 55.  In January 2003, the Veteran discussed getting angry with the behavior of someone he knows, was noted to be agitated with a tense body, and was assigned a GAF score of 55.  In February 2003, he was described as having serious affect, economic speech, and tense body, and was again assigned a GAF score of 55.  In March 2003, the Veteran was noted to have serious affect, economic speech, and restless body, he discussed re-experiencing feelings of expendability, and he was assigned a GAF score of 55.

The Veteran transferred his medical care to the White River Junction VA Medical Center in 2003, but missed many of his appointments with his psychiatrist in 2003 and 2004.  At a June 2003 mental health consultation, the Veteran reported having "a short fuse," flashbacks, hypervigilance, suspiciousness, and increased startle response.  He denied any suicidal or homicidal ideation.  He reported that he has worked as a self-employed painter for 35 years.  The Veteran was noted to have even mood, normal speech, outgoing affect, and directed thoughts.  He was alert and oriented with intact memory and concentration.  The examiner noted that the Veteran's PTSD symptomatology was very mild and diagnosed him with PTSD and cannabis abuse, with a GAF score of 65.  In August 2003, the Veteran reported feeling more anxiety mixed with depression and guilt.  He was noted to have good grooming and appearance, normal speech, no agitation, logical thoughts, intact judgment, quiet affect, and anxious mood with depression.  He was found to have an increase in his symptoms and assigned a GAF score of 50.  On February 9, 2004, the Veteran reported some increase in irritability and was noted to be well groomed, with normal speech, clear thoughts, intact judgment, no gross deficits in cognition, and outgoing mood.  He was assigned a GAF score of 50.

A review of the Veteran's VA treatment records and the Veteran's statements at his October 2008 VA examination indicate the Veteran received no further mental health treatment from February 2004 until 2009.  However, there are lay statements and a 2006 VA examination of record from that time period.  The Veteran's spouse further discussed the Veteran's symptoms during that period at her September 2015 Board hearing.

At her September 2015 Board hearing, the Veteran's spouse testified that after their house caught on fire in January 2001 the Veteran became very antisocial and would not go to a crowded place.  He was also very anxious in the morning.  After they rebuilt their house, she testified that the Veteran was not very active in seeking painting work.  She stated that he also stopped changing his clothes, shaving, and showering regularly at some point prior to 2004.  She reported that instead of doing things around the house like he used to he started just sitting and staring into space.  She reported that when he found employment he would often get into an argument because he didn't like being told how to do something and would get fired.  She reported he would help on their horse farm, but would panic if things didn't go as expected, such as a horse not going into the stall like it should.  She reported he had a good relationship with his adult son.  She also stated that he had such bad road rage she would drive if they went anywhere.

The Veteran submitted a written statement in August 2004 describing the intense fear he felt while fighting in Vietnam.  He stated that since that time he has lived with shame, embarrassment, and depression, and wakes up some nights in a cold sweat with the noise of guns in his ears.  He also stated that he has had thoughts of suicide, but that he must be there for his wife and son.  The Veteran's wife also submitted a statement, describing the Veteran's restless sleep and bad dreams and stating that the Veteran has "never been able to hold a regular job."  She stated that he "keeps everything inside until he just blows," and that after the September 11 attacks, he started seeing a therapist and has been able to "make sense" of his emotions.

The Veteran underwent another VA mental health examination in March 2006.  He reported a good relationship with his wife of four years and his son.  He reported having few friends.  He reported working primarily as a painter off and on for the past 35 years.  He reported helping his wife raise horses.  He denied a history of violence or assaultiveness and any suicide attempt.  The Veteran reported forgetfulness and problems with short-term memory but no long-term memory problems.  He denied obsessive or ritualistic behavior and panic attacks.  He reported he is depressed a fair amount.  He said he occasionally throws things.  He reported he wakes up multiple times in the early morning and reported he frequently wakes up startled.  He complained of irritability and poor concentration.  The Veteran reported occasional intrusive thoughts and psychological distress.  He reported avoiding talking about Vietnam.  He described a restricted range of affect and feelings of detachment from others.

The examiner found the Veteran had no impairment of thought process or communication and unremarkable rate and flow of speech.  He was pleasant and cooperative with fair eye contact and no inappropriate behaviors.  The examiner noted that the Veteran has been unable to work with others, choosing to be self-employed.  His routine responsibilities of self-care are adequate, as is his family role functioning.  The examiner noted the Veteran has minimal social relationships.  The examiner assigned a GAF of 60 to 62.

In his October 2006 Social Security disability application, the Veteran reported he needed to be reminded to shower, take medication, and do chores due to his PTSD.  He reported he drives places alone but stated that he does not spend time with others.  He reported he goes to church weekly.  He reported he does not have problems getting along with family, friends, neighbors, and others.  He also reported getting along well with authority figures, although he noted his PTSD.  He reported he does not handle stress well due to his PTSD.  He was granted SSA disability based on his peripheral vascular disease and hepatitis.

An August 2008 letter to the Veteran from the owner of a construction business states that due to the Veteran's below standard work and conflicts with customers over the past year, he would no longer be able to use his services.

In a September 2008 letter the Veteran's family doctor stated that the Veteran's emotional condition had deteriorated such that frequently he is unable to leave his home due to his anxiety and depression.  The doctor also stated that the Veteran is unable to mingle socially with others due to his anxiety reactions, which also at times force him to remain in his home.

The Veteran's spouse submitted another written statement in October 2008.  She reported that the Veteran will lose his temper upwards of 20 times a day, getting set off on little things.  She reported he will yell, use foul language, and had thrown the cat across the room.  She reported his outbursts had gotten worse over the past eight years.  She reported he also does not show an interest in talking to her.  She stated that the Veteran is a good worker if he can work by himself, but cannot work with other people because he gets angry with them.

A friend also submitted a statement in September 2008 that the Veteran's spouse had confided that the Veteran's anxiety and anger issues were getting worse.

Analysis

Based on review of the evidence discussed above, the Board finds that the Veteran is entitled to an earlier effective date of August 11, 2003 for his 70 percent disability rating, but that a rating in excess of 70 percent is not warranted from February 9, 2004.

With respect to the period from September 21, 2001 to August 11, 2003, the Veteran's VA treatment records show that he has frequently been shown to have feelings of anxiousness and depression, suspiciousness, flashbacks, irritability, short temper, and chronic sleep impairment, including difficulty falling asleep and waking in the night.  These symptoms have caused him increased difficulty in getting along with others socially and at work, as well as caused him personal distress.  The Board finds that these symptoms are most consistent with a 30 percent disability rating and a 70 percent rating is not warranted prior to August 11, 2003.

At no time prior to August 11, 2003 does the record suggest that the criteria for a 70 percent rating, occupational and social impairment with deficiencies in most areas, were met.  While the Veteran indicated that his symptoms prevented him from having a "regular" job, he was fully employed during this time as a painter and also was able to start a small horse farm with his wife.  There is no indication that the Veteran missed any work or was generally impaired from earning a living during this time due to his psychiatric symptoms.  The Veteran was able to adequately function socially; there is no indication that his psychiatric symptoms caused significant problems with his wife or other social interactions, other than having a short temper and being quick to snap at people who frustrated him.

VA treatment records consistently show that the Veteran was well groomed, with the exception of one notation of being casually dressed but "somewhat unkempt."  This notation appears, however, to be an outlier to the Veteran's general appearance and behavior.  His behavior was always found to be normal and appropriate, he was able to perform all activities of daily living, and he communicated normally and coherently.  The Veteran's judgment and thinking were always noted to be normal and logical.  In August 2002, he was noted to have poor memory, but at all subsequent treatments he was found to have normal or intact memory.  There has been no indication that the Veteran has difficulty understanding complex commands.  His mood was noted to be even, outgoing, or anxious, with no evidence of any panic attacks or inappropriate behavior.  The Veteran generally has appeared quite self-aware of his tendency to be irritable, and has discussed the efforts he has made to recognize this problem and to be more tolerant of the shortcomings of others.  There is no evidence in the record of the Veteran behaving inappropriately, other than a tendency to be short tempered.  

Finally, the evidence demonstrates that the Veteran was been able to establish and maintain effective relationships.  While the Veteran has been described as "quiet," and his wife stated that he tends to keep "everything inside until he just blows," he nevertheless appears to have had a positive relationship with his family members, and there is no indication that he was unable to create friendships or the necessary working relationships in his jobs. 

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 30 percent disability rating is assigned.  See 38 C.F.R. § 4.130.  The Veteran has demonstrated depressed mood, anxiety, suspiciousness, and chronic sleep impairment and had intermittent periods of difficulty with occupational functioning due to irritability.  The Board also notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

While the Veteran has on occasion manifested a few of the criteria for a rating in excess of 30 percent, such as a "flat" affect and poor memory, his disability picture does not more nearly approximate a higher evaluation considering both factors listed in the Rating Formula and other reported psychiatric symptoms.  The Board notes that the Veteran submitted an August 2004 statement indicating that he has had thoughts about suicide.  While the Board acknowledges the seriousness of such a statement, the Veteran's VA treatment records show that he has repeatedly denied having any suicidal ideation, and there is certainly no indication that the Veteran has manifested any active plan or intent.  

The Board further finds that the GAF scores the Veteran has been assigned prior to August 11, 2003, ranging from 50 to 65, indicating moderate symptoms and moderate difficulty in social, occupational, or school functioning, do not provide a basis for assigning a 70 percent rating prior to August 11, 2003.

Therefore, the Board finds that a preponderance of the evidence is against assigning an effective date prior to August 11, 2003 for the Veteran's 70 percent disability rating.

However, the Board finds that the Veteran is entitled to a 70 percent rating effective August 11, 2003.  At that time the Veteran was noted to have an increase in symptoms and first assigned a GAF of 50.  He was again assigned a GAF of 50 in February 2004.  Further, the Veteran's spouse testified at her September 2014 Board hearing that it was prior to 2004 that the Veteran stopped changing his clothes, shaving, and showering regularly.  He also stopped doing things around the house like he used to and started just staring into space.

The evidence also indicates that the Veteran's PTSD symptoms had begun having more of an effect on him occupationally as of that time.  An August 11, 2003 VA treatment note reflects that the Veteran reported he was no longer actively leaving the house to seek new work.  The Veteran's spouse testified in September 2014 that while the Veteran had previously reported starting a horse farm, she actually handled most of the work while he assisted with the horses.  However, she said he would sometimes panic when things didn't go as expected when helping with the horses.  She also reported he was having problems working as a self-employed painter because he would get into arguments if someone tried to tell him what to do, and then he would get fired.  An August 2008 letter from the owner of a construction business indicates that the Veteran's work had been good but in the past year had deteriorated such that it was below standards, and he was having conflicts with customers. 

The record also indicates that the Veteran had been experiencing increasing social problems as a result of his PTSD symptoms.  In a September 2008 letter the Veteran's family doctor stated that the Veteran's emotional condition had deteriorated such that he is frequently unable to leave his home due to his anxiety and depression.

Thus, giving the Veteran the benefit of the doubt, the Board finds that the evidence suggests that the Veteran's PTSD symptoms began causing occupational and social impairment with deficiencies in most areas, supporting a 70 percent rating effective August 11, 2003.  

However, the Board finds that the evidence does not suggest that the Veteran experienced total occupational and social impairment prior to August 4, 2008, such that a 100 percent rating would be warranted.  The record indicates that the Veteran was both doing some work as a self-employed painter and on his and his wife's horse farm between August 11, 2003 and August 4, 2008.  In an October 2008 statement the Veteran's spouse noted that the Veteran was a good worker as long as he could work by himself.  It wasn't until August 2008 that one of the companies the Veteran had contracted with to paint stated that the Veteran's work quality and interactions with customers had become so problematic over the previous year that the company would no longer work with him.

The Board further notes that the Veteran maintained a relationship with his wife and son during that period, although his wife reported some problems with the Veteran holding back his emotions and then blowing up.  On his October 2006 Social Security disability application the Veteran did not report problems getting along with family, friends, neighbors, or authority figures, although he did note his PTSD, which he reported affected his ability to handle stress.  At that time the Veteran also reported going to church weekly, although he said he did not spend time with others when he went out.  Thus, while the Veteran did somewhat isolate himself, the evidence does not indicate total social impairment.

The Board notes, for example only, that the Veteran did not report such serious symptoms between August 11, 2003 and August 4, 2008 as delusions or hallucinations, disorientation to time or place, or memory loss of such things as the names of close relatives.  In fact, VA treatment records from August 2003 and February 2004 both noted normal speech, logical thoughts, and intact judgment.  On VA examination in March 2006 the examiner found no impairment of thought process or communication and unremarkable rate and flow of speech.  While the Veteran did report a number of problems associated with his PTSD during the period on appeal, including depression, sleep problems, irritability, poor concentration, feelings of detachment from others, and needing to be reminded to shower, the Board finds that such symptoms did not affect his functionality such that the criteria for a 100 percent rating was more closely approximated.

Based on the forgoing, the Board finds that the Veteran is entitled to a 70 percent rating, but no higher, effective August 11, 2003.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2002, prior to the initial adjudication of the claim on appeal.  However, the Veteran's claim for an earlier effective date for the grant of the 70 percent rating for PTSD is a "downstream" question. The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in August 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning an earlier effective date for the 70 percent rating was discussed.

The undersigned Acting VLJ who conducted the November 2012 and September 2015 hearings also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Acting VLJ asked questions regarding the nature and severity of the Veteran's PTSD.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA mental health examinations in March 2006 and October 2008.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A 70 percent disability rating, but no higher, for anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) symptoms is granted effective August 11, 2003, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


